Bronson, Ch. J.
But the court acted judicially in making the order, and,whether they were right or wrong, it is settled that judicial errors cannot be corrected by mandamus. The writ will be awarded to set an inferior court in motion, when it has refused to act; but not for the purpose of requiring the court to come to any particular decision, nor to retrace its steps when it has already acted.
Evarts. Relief has been granted in this form since the decision of the court of errors in- The Judges of Oneida v. The People, (18 Wend. 79,) which is said to lay down a different rule.
The Chief. Justice. But not since we were, led by that decision to review the whole subject in The People v. The Judges of Dutchess, (20 Wend. 658,) where it was finally settled that we had no authority to control the judgments or orders of other courts in this way. Since that time motions for writs of mandamus to judges and judicial officers have often been made; but they have been denied. I have already denied two or three such motions at the present sitting.
Evarts mentioned two cases where alternative writs had not long since been directed, to judicial officers to correct their decisions.
Cb;ief Justice. Those writs were inadvertently issued, and,they have already been quashed. We shall not départ from the established doctrine on this subject.
Evarts. Will the court grant the writ for the purpose of enabling us to put the question on record, with the view to a writ of error ?
*193Chief Justice. We utterly disclaim any such jurisdiction Us we are requested to exercise; and the question is too well settled to he open for debate.
Motion denied, (a)
A. Crist was to have shown cause; but the motion was disposed of without hearing him.

 See in addition to the authorities cited in the above mentioned cases, and holding the same doctrine, Gibbs v. The County Commissioners of Hampden, (19 Pick. 298;) Ex parte Morgan, (2 Chit. R. 250;) The King v. The Justices of Middlesex, (4 B. & Ald. 298;) The King v. The Justices of Monmouthshire, (4 B. & C. 844;) The King v. The Justices of Kent, (14 East. 395;) The King v. The Justices of Carnarvon, (4 B. & Ald. 86.)